Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 05/03/2021 has been entered.

Response to Amendment
Applicant's amendment filed on 10/21/2021 has been entered.  Claims 1, 7-8, 14-15 and 17 have been amended.  No claims have been added or cancelled.  Claims 1-20 are still pending in this application, with claims 2-6, 9-13 and 18-20 being withdrawn from consideration and with claims 1, 8 and 15 being independent. 
 
Response to Arguments
Applicant's arguments filed 10/21/2021 have been fully considered but they have been found not persuasive.
Regarding claim 1, 
“…Kaneko is incapable of teaching the claim limitations (emphasis added), "wherein the switch devices of the network are connected through physical and electrical connection to the switch devices of the clustered service prior to physical presence of the network layer, the physical and electrical insertion of the network layer and the rearranging the physical and electrical connections"…” (Applicant’s Remarks, pages 10-14); and 
Arguments pertaining to the newly-added claim limitations.

However, the Examiner respectfully disagrees with the Applicant and asserts that the combination of Kaneko in view of Anumala shows the claimed invention as presented in claim 1.
Regarding argument (a), the rejections have been revised to address the newly-added claim limitations and the arguments with respect to the subject matter presented in claim 1.  Examiner submits that the network layer as presented in the claims are not limited to the existing network devices as shown at least in Figure 1.  The claim limitation “physical and electrical insertion of a network layer…” is at least discussed in Par. 0142 and Figure 10F of Kaneko wherein in a given example, “it is assumed that before the present flow is performed, the management server 1 and the new addition switch are first coupled by a predetermined network for management, ports other than the management port of the new addition switch are in the shut-down state and the new addition switch is physically coupled to the path to be added.”  A new switch is added to the network and reconfiguration of the network devices in the network are performed afterwards.  As such, the disclosure of Kaneko is not limited to existing network devices alone but also discusses network devices to be added to the existing network and further reconfiguration is performed based on the addition.
Regarding argument (b), Examiner also submits that Par. 0142 specifically discusses that the new addition switch (i.e. network layer) is to be physically coupled to the path to be added and thus, the connections/paths discussed in Kaneko are physical connections/paths.  In addition, the physical connections exists between different network switches/devices which are used for communications between the network switches/devices.  Thus, the physical connections are also considered electrical connections.
Given the current rejections and having the additional reasoning as presented above, the combination of Kaneko in view of Anumala still reads upon the claimed invention as presented in claim 1.
Regarding other rejected claims, Applicant submits the same argument as already presented with respect to the arguments of claim 1.  Thus, the Examiner applies the same reasoning as already presented.

Claim Objections
Claim 14 is objected to because of the following informalities:
Claim 14 shows the limitation “The computer-readable media of claim 8…” in line 1.  Applicant is advised to revise this limitation to show “The tangible, non-transitory, computer-readable media of claim 8…” in order to have consistency with its parent independent claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 7-8 and 14-15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko et al. (US 2014/0321460; hereinafter Kaneko) in view of Anumala et al. (US 2016/0149759; hereinafter Anumala).
Regarding claim 1, Kaneko shows a method (Figures 8-9 shows a method performed by the system shown in Figure 1.) of expanding a clustered service, comprising: 
physical and electrical insertion of a network layer between a switch device of a network and a switch device of a clustered service (Figure 1, 8 and 10F; Par. 0054-0056, 0142; noted among the switches 2 coupled to the computers 3, SW2a and SW2d are node-accommodating switches, and SW2b and SW2c that are switches present between arbitrary two node-accommodating switches are aggregation switches. In a given example, a new switch is added to the established network and is physically coupled to the path to be added.  In addition, the physical connections exists between different network switches/devices which are used for communications between the network switches/devices.  Thus, the physical connections are also considered electrical connections.); 
physical and electrical connections of the switch device of the network and the switch device of the clustered service to form a multi-chassis link aggregation group (MC-LAG) (Figure 1 and 8; Par. 0054-0056; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically regard a plurality of paths 35A and 35B coupled to a plurality of computers 3 as one path.  Par. 0102-0106 and Figure 9 further shows the reconfiguration of ports and their respective connections for the method of communication path switching.)
wherein the switch devices of the network are connected through physical and electrical connection to the switch devices of the clustered service prior to physical presence of the network layer, the physical and electrical insertion of the network layer, and the rearranging the physical and electrical connections (Figures 8-9; Par. 0073-0074, 0142; noted the network configuration is grasped by reading a redundant configuration management table 2102 showing a relationship of coupling between the maintenance candidate switch 31 and the redundant branch switch 36, a redundant group management table 2103 showing a relationship of coupling between the maintenance candidate switches 31 within the same redundant group 30, a switch characteristic management table 2104 showing the presence or absence of the transmission and reception processing independent control function and a switch coupling policy management table 2105 showing a coupling policy (the active system or the standby system) for the uplink ports of the redundant branch switch 36.  This network configuration information is utilized in the methods performed at least in Figures 8-9.  In this instance, although one of the aggregation 
maintaining data traffic during the physical and electrical insertion of the network layer and the rearranging the physical and electrical connections (Figure 1; Par. 0089-0092, 0158; noted data communications is maintained during the method of communication path switching.  Path switches/reconfiguration is performed to prevent communication interruption between the networks.). 
Kaneko shows all of the elements including insertion of the network layer, as well as, the switch device of the network and the switch device on the clustered service, as discussed above.  Kaneko does not specifically show detecting the physical and electrical insertion of a network layer comprising multiple switches and the details of a plurality of devices in the network/clustered service.
However, the above-mentioned claim limitations are well-established in the art as evidenced by Anumala.  Specifically, Anumala shows detecting the physical and electrical insertion of a network layer comprising multiple switches (Figure 22; Par. 0106, 0153-0159; noted identifying new assigned nodes and based on determination of a topology change, update/re-compute the assigned nodes.) and the details of a plurality of devices in the network/clustered service (Figure 3).
In view of the above, having the system of Kaneko, then given the well-established teaching of Anumala, it would have been obvious before the effective filing date of the application to modify the system of Kaneko as taught by Anumala, in order to provide motivation to improve upon the deficiencies and limitations of the current multi-chassis link 
Regarding claim 7, modified Kaneko shows wherein: the rearranging the physical and electrical connections comprises connecting switch devices of the network layer to the switch devices of the network (Kaneko: Figure 1 and 8; Par. 0054-0056, 0142; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically regard a plurality of paths 35A and 35B coupled to a plurality of computers 3 as one path.  Par.  Par. 0102-0106 and Figure 9 further shows the reconfiguration of ports and their respective connections for the method of communication path switching.), and the switch devices of the clustered service in a LAG (link aggregation group) configuration; and the maintaining the data traffic comprises routing all traffic to and from the clustered service through the switch devices of the of the network, the switch devices of the clustered service and the switch devices of the network layer in the LAG configuration (Kaneko: Figure 1; Par. 0158; noted data communications is maintained during the method of communication path switching.  When SW2b is excluded as the maintenance target switch 32 from the communication path 35A, all communication that has so far passed through SW2b is made to pass through SW2c of the maintenance candidate switch 31.). 
Regarding claim 8, Kaneko shows a tangible, non-transitory, computer-readable media having instructions thereupon which, when executed by a processor (Figure 3A shows a switch 
physical and electrical insertion of a network layer between a switch device of a network and a switch device of a clustered service (Figure 1, 8 and 10F; Par. 0054-0056, 0142; noted among the switches 2 coupled to the computers 3, SW2a and SW2d are node-accommodating switches, and SW2b and SW2c that are switches present between arbitrary two node-accommodating switches are aggregation switches. In a given example, a new switch is added to the established network and is physically coupled to the path to be added.  In addition, the physical connections exists between different network switches/devices which are used for communications between the network switches/devices.  Thus, the physical connections are also considered electrical connections.); 
rearranging physical and electrical connections of the switch device of the network and the switch device of the clustered service to form a multi-chassis link aggregation group (MC-LAG) (Figure 1 and 8; Par. 0054-0056, 0124; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically regard a plurality of paths 35A and 35B coupled to a plurality of computers 3 as one path.  Par. 0102-0106 and Figure 9 further shows the reconfiguration of ports and their respective connections for the method of communication path switching.); 
wherein the switch devices of the network are connected through physical and electrical connection to the switch devices of the clustered service prior to physical presence of the physical and electrical insertion of the network layer, and the rearranging the physical and electrical connections (Figures 8-9; Par. 0073-0074, 0124; noted the network configuration is grasped by reading a redundant configuration management table 2102 showing a relationship of coupling between the maintenance candidate switch 31 and the redundant branch switch 36, a redundant group management table 2103 showing a relationship of coupling between the maintenance candidate switches 31 within the same redundant group 30, a switch characteristic management table 2104 showing the presence or absence of the transmission and reception processing independent control function and a switch coupling policy management table 2105 showing a coupling policy (the active system or the standby system) for the uplink ports of the redundant branch switch 36.  This network configuration information is utilized in the methods performed at least in Figures 8-9 and 10F.  In this instance, although one of the aggregation switches is considered a redundant switch to be added/inserted into the network, this the redundant switch is considered coupled to the network based on the information provided in the tables utilized and just needs to be activated.); and 
maintaining data traffic during the physical and electrical insertion of the network layer and the rearranging the physical and electrical connections (Figure 1; Par. 0089-0092, 0158; noted data communications is maintained during the method of communication path switching.  Path switches/reconfiguration is performed to prevent communication interruption between the networks.). 
Kaneko shows all of the elements including insertion of the network layer, as well as, the switch device of the network and the switch device on the clustered service, as discussed above.  Kaneko does not specifically show detecting the physical and electrical insertion of a network 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Anumala.  Specifically, Anumala shows detecting the physical and electrical insertion of a network layer comprising multiple switches (Figure 22; Par. 0106, 0153-0159; noted identifying new assigned nodes and based on determination of a topology change, update/re-compute the assigned nodes.) and the details of a plurality of devices in the network/clustered service (Figure 3).
In view of the above, having the system of Kaneko, then given the well-established teaching of Anumala, it would have been obvious before the effective filing date of the application to modify the system of Kaneko as taught by Anumala, in order to provide motivation to improve upon the deficiencies and limitations of the current multi-chassis link aggregation approaches and provide for an efficient manner of managing multi-chassis link aggregation systems (Par. 0021-0024 of Anumala).
Regarding claim 14, this claim is rejected based on the same reasoning as presented in the rejection of claim 7. 
Regarding claim 15, Kaneko shows an expandable clustered service (Figures 1-2 shows an expandable clustered service performing the method shown in Figures 8-9.), comprising: 
a plurality of service nodes, network connectable and each having one or more processors (Figures 1-2; noted computers 3.); 
switch device configurable to couple to a network (Figure 1-2 shows SW 2a coupled to a network.), switch device coupled to the plurality of service nodes (Figures 1-2 shows SW 2d coupled to another network that includes part of the computers 3.), and switch devices 
the switch device of the network, the switch device of the service nodes and the switch devices coupled to the network switch devices and the plurality of service nodes switch devices configurable to perform a method comprising: physical and electrical insertion of a network layer between a switch device of a network and a switch device of a clustered service (Figure 1, 8 and 10F; Par. 0054-0056, 0142; noted among the switches 2 coupled to the computers 3, SW2a and SW2d are node-accommodating switches, and SW2b and SW2c that are switches present between arbitrary two node-accommodating switches are aggregation switches. In a given example, a new switch is added to the established network and is physically coupled to the path to be added.  In addition, the physical connections exists between different network switches/devices which are used for communications between the network switches/devices.  Thus, the physical connections are also considered electrical connections.); 
rearranging physical and electrical connections of the switch device of the network and the switch device of the clustered service to form a multi-chassis link aggregation group (MC-LAG) (Figure 1 and 8; Par. 0054-0056; noted that the aggregation switches belonging to the redundant group 30 are maintenance candidate switches 31. Hence, SW2b and SW2c fall under the maintenance candidate switches 31. The configuration between SW2b and SW2c, which are the maintenance candidate switches 31, may be achieved by MC-LAG (which is an abbreviation of Multi-Chassis Link Aggregation or may be referred to as MLAG) that is a technology which can logically regard a plurality of paths 35A and 35B coupled to a plurality of computers 3 as 
wherein the switch devices of the network are connected through physical and electrical connection to the switch devices of the clustered service prior to physical presence of the network layer, the physical and electrical insertion of the network layer, and the rearranging the physical and electrical connections (Figures 8-9; Par. 0073-0074, 0124; noted the network configuration is grasped by reading a redundant configuration management table 2102 showing a relationship of coupling between the maintenance candidate switch 31 and the redundant branch switch 36, a redundant group management table 2103 showing a relationship of coupling between the maintenance candidate switches 31 within the same redundant group 30, a switch characteristic management table 2104 showing the presence or absence of the transmission and reception processing independent control function and a switch coupling policy management table 2105 showing a coupling policy (the active system or the standby system) for the uplink ports of the redundant branch switch 36.  This network configuration information is utilized in the methods performed at least in Figures 8-9 and 10F.  In this instance, although one of the aggregation switches is considered a redundant switch to be added/inserted into the network, this the redundant switch is considered coupled to the network based on the information provided in the tables utilized and just needs to be activated.); and 
maintaining data traffic during the physical and electrical insertion of the network layer and the rearranging the physical and electrical connections (Figure 1; Par. 0089-0092, 0158; noted data communications is maintained during the method of communication path switching.  Path switches/reconfiguration is performed to prevent communication interruption between the networks.). 

However, the above-mentioned claim limitations are well-established in the art as evidenced by Anumala.  Specifically, Anumala shows detecting the insertion of a network layer comprising multiple switches (Figure 22; Par. 0106, 0153-0159; noted identifying new assigned nodes and based on determination of a topology change, update/re-compute the assigned nodes.) and the details of a plurality of devices in the network/clustered service (Figure 3).
In view of the above, having the system of Kaneko, then given the well-established teaching of Anumala, it would have been obvious before the effective filing date of the application to modify the system of Kaneko as taught by Anumala, in order to provide motivation to improve upon the deficiencies and limitations of the current multi-chassis link aggregation approaches and provide for an efficient manner of managing multi-chassis link aggregation systems (Par. 0021-0024 of Anumala).

Claims 16-17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kaneko in view of Anumala and Sadana et al. (US 2017/0163473; hereinafter Sadana).
Regarding claim 16, modified Kaneko shows all of the elements except wherein: each of the switch devices of the network comprises a top of rack switch; each of the switch devices of the plurality of service nodes comprises a fabric module; each of the switch devices coupled to the network switch devices and the plurality of service nodes switch devices comprises an external fabric module; each of the plurality of service nodes comprises a storage node or a 
However, the above-mentioned claim limitations are well-established in the art as evidenced by Sadana.  Specifically, Sadana shows each of the switch devices of the network comprises a top of rack switch; each of the switch devices of the plurality of service nodes comprises a fabric module; each of the switch devices coupled to the network switch devices and the plurality of service nodes switch devices comprises an external fabric module; each of the plurality of service nodes comprises a storage node or a compute node; and the plurality of service nodes comprises a storage cluster, with data storage as the clustered service (Figures 3-4; Par. 0038-0044; noted FIG. 3 is a block diagram of a layer-2 protocol fabric with MLAG 300 and  is arranged in a leaf/spine topology 302. While Link aggregation is shown at the spine level, MLAG may also be used at the leaf level to interconnect host devices to the network. In one embodiment the topology includes a set of MLAG peers 304, which are a pair of spine network elements in an aggregated configuration.  The aggregated spine network elements connect to a set of leaf network elements 308A-D, which may be Top of Rack ( ToR) switches, or other network elements that terminate connections for hosts, storage, and other service nodes. In one embodiment, each of the network elements 308A-D is doubly connected to MLAG peers 304 in the spine level via a set of active-active 802.3ad connections of the link aggregation groups 306, which balances the network traffic across each link.).
In view of the above, having the system of Kaneko, then given the well-established teaching of Sadana, it would have been obvious before the effective filing date of the application to modify the system of Kaneko as taught by Sadana, in order to provide motivation for network elements in an MLAG configuration can determine peer status via a network management 
Regarding claim 17, modified Kaneko shows wherein the clustered service comprises one from a set consisting of: software as a service, storage as a service (Sadana: Figures 3-4; Par. 0038-0044; noted the aggregated spine network elements connect to a set of leaf network elements 308A-D, which may be Top of Rack (ToR) switches, or other network elements that terminate connections for hosts, storage, and other service nodes.) clustered servers for media access, clustered servers for movies, and clustered servers for social media. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180367408 A1 - provides a system and method for automatically configuring multiple chassis links in a multi-chassis system using a management controller.
US 11212179 B2 - relate generally to network switches and, more specifically, to automatic configuration of a network switch in a multi-chassis link aggregation group.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REDENTOR M PASIA whose telephone number is (571)272-9745. The examiner can normally be reached Mon-Thurs (8:15am-2:30pm), Fri (6:00am-6:30pm) and Sat (9am-12noon).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un Cho can be reached on (571)272-7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/REDENTOR PASIA/Primary Examiner, Art Unit 2413